Citation Nr: 1504021	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  12-25 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Honolulu, Hawaii


THE ISSUES

1. Entitlement to increased ratings  for service-connected bilateral plantar fasciitis: in excess of 10 percent from August 25, 2011, and in excess of 30 percent from September 30, 2011.

2. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected bilateral plantar fasciitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Ozger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2003 to October 2007. 

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2011 rating decision in which the RO increased the ratings for the Veteran's plantar fasciitis from 0 percent to 10 percent, effective August 25, 2011, and to 30 percent, effective September 30, 2011.  In October 2011, the Veteran filed a notice of disagreement (NOD) with the assigned ratings.  A statement of the case (SOC) was issued in August 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veteran's Appeals) in September 2012.  The RO issued a supplemental statement of the case (SSOC) in March 2013. 

In June 2013, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge (VLJ) at the RO.  A transcript of this hearing is associated with the claims file.   

As reflected on the title page, and as explained in more detail below, the Board has now characterized the appeal to encompass the matter of entitlement to a TDIU due to the service-connected bilateral plantar fasciitis, as a component of the claim for higher rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  For purposes of clarity and convenience, the Board has listed this matter as a separate issue.  

The Board notes that in addition to the paper claims file, there are paperless, electronic Virtual VA and Veterans Benefits Management System (VBMS) files associated with the Veteran.  The Virtual VA contains a copy of the transcript of the June 2013 Board hearing, and additional outpatient treatment records from the Honolulu VA Medical Center (VAMC), which were  considered by the RO in the March 2013 supplemental SOC.  The VBMS file does not currently contain any documents.

For reasons expressed below, the matters on appeal are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further AOJ action in this appeal is warranted.

Initially, the Board notes that medical evidence currently of record raises questions as to the severity of the Veteran's bilateral plantar fasciitis, as well as whether there is sufficient, clear evidence to evaluate his disability, by analogy to pes planus, under 38 C.F.R. § 4.71a, Diagnostic Code 5276.  

In this regard, an April 2009 note from Dr. Noguchi, which reflects a diagnosis bilateral plantar fasciitis, indicates that the Veteran had difficulty walking and putting pressure on his feet.  It was noted that he tried orthotics without improvement.  A May 2010 VA feet examination report notes  that the Veteran had pain in the soles of both feet.  The examiner noted that X-rays of the feet did not reveal any significant joint or bony abnormality.  The examiner diagnosed the Veteran with tarsal tunnel of the left foot, and noted that the Veteran's plantar fasciitis was improved.  

A June 2010 VA treatment note indicates that the Veteran's custom orthotics were working fine.  It was also noted that the Veteran was treated for painful wart to the bottom of both feet and they were improved.  There was no pain with walking.  The examiner indicated that plantar fasciitis was resolved.  

A July 2010 VA treatment note indicates that the Veteran was barely able to walk and was having difficulty at work.  He could not wear the custom orthotics.  The assessment was recurring severe bilateral plantar fasciitis.  A September 2011 note indicates that there was no improvement with cortisone injection.   

In a September 2011 statement, Dr. Noguchi indicated that the Veteran had surgery on the left foot, but there was minimal improvement.  The pain after surgery became severe, and that the Veteran was barely able to walk.

During an October 2011 VA examination, the Veteran was diagnosed with bilateral flat feet and bilateral plantar fasciitis.  The examiner stated that the Veteran had pain in use of bilateral feet; that he had pain in manipulation of the feet bilaterally; that he had swelling on use bilaterally; and that he had extreme tenderness of plantar surface of both feet.  The examiner did not state whether the tenderness was improved by orthopedic shoes or appliances.  Although the examiner stated that there was no objective evidence of marked deformity or marked pronation of the feet, he indicated that the condition was not improved by orthopedic shoes or appliances, giving the impression that the Veteran indeed had marked pronation of the feet.

The report of a November 2012 VA examination reflects a diagnosis of plantar fasciitis.  Although the examiner indicated that the Veteran did not have any metatarsalgia, hammer toes, hallux valgus, hallux rigidus, or claw feet, he did not indicate whether the Veteran had marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, or whether the Veteran's condition was improved by orthopedic shoes and appliances-all findings relevant to evaluation under Diagnostic Code 5276.   

In addition, while outpatient treatment notes seem to suggest that orthotics seemed to be working, other evidence suggests that orthotics were not working, and that the Veteran actually had extreme tenderness of the plantar fasciitis.  Also, during the June 2013 Board hearing, the Veteran's representative indicated that the Veteran had extreme tenderness and spasms, and the Veteran suggested that his foot disability was a factor in him losing his job, and that he is now unable  to work due to his service-connected bilateral foot disability.  See Hearing Transcript, pp. 7-9.  

Given the above, the Board find that the medical evidence currently of record is inadequate, and that further examination to obtain clinical findings responsive to the applicable rating criteria-particularly, those symptoms/impairment for which the evidence is ambiguous, or conflicting (as outlined above)-is needed to resolve the claim for higher ratings.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The examiner should also confirm if, and when, changes in the severity of the Veteran's bilateral plantar fasciitis occurred during the period since February 2009.  Additionally, given the additional diagnosis of bilateral flat feet on October 2011 VA examination, it would helpful to have the examiner clarify that diagnosis, and to opine whether it is medical possible to distinguish the symptoms/effects of that disorder from those attributable to service-connected bilateral plantar fasciitis.  See Mittleider v. West, 11 Vet. App. 181 (1998); 38 U.S.C.A. § 3.102 (2004) (holding if it is not medically possible to distinguish the effects of service-connected and nonservice-connected conditions, the reasonable doubt doctrine mandates that all signs and symptoms be attributed to the veteran's service-connected condition).  
 
The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may well result in denial of the claims for increase (to include the claim for a TDIU) .  See 38 C.F.R. § 3.655(b) (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the AOJ should obtain and associate with the record (a) copy(ies) of correspondence referencing the date and time of the examination-preferably, the notice(s) of examination-sent to him by the pertinent VA medical facility.

As for the matter of the Veteran's entitlement to a TDIU due to his service-connected plantar fasciitis, which has been raised in the context of the Veteran's claim for higher rating (see Rice, 22 Vet. App. at 447), the Board notes that the AOJ has not adjudicated such a claim.  Hence, to avoid any prejudice to the Veteran, after giving the Veteran opportunity to file a formal TDIU claim, and accomplishing the additional actions noted below, the AOJ should adjudicate this matter, in the first instance.   See Bernard v. Brown, 4 Vet. App. 384, 393 (1993)

To ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records, 

As for VA treatment , the Veteran has received treatment from the Honolulu VA Medical Center (VAMC), and records dated up to February 2013 are associated with claims file.  However, treatment records dated since February 2013 may exist.  Moreover, outpatient treatment records and the Veteran's own testimony indicate that he has received acupuncture treatment for his feet, but there are no such records in the claims file,.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ must obtain all outstanding, pertinent VA treatment records dated since February 2013, and records of   acupuncture treatment received by the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159 with respect to requesting records from Federal facilities.

The AOJ should also give the Veteran another opportunity to present additional information and/or evidence pertinent to the claims, explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3)  (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In this regard, in its letter, the AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain outstanding, pertinent private (non-VA) records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  

Adjudication of the claim for increased ratings should include consideration of whether any, or any further, staged rating of the disability (assignment of different ratings for distinct periods of time, based on the facts found), pursuant to Hart v. Mansfield, 21 Vet. 505, 509-10 (2007), is appropriate.  The AOJ  should also consider the claim in light of all evidence added to the claims file since the last adjudication.

Accordingly, these matters are hereby REMANDED for the following actions:

1.  Send to the Veteran a VA Form 21-8940, to enable him to file a formal application for a TDIU due to service-connected bilateral plantar fasciitis.

2.  Obtain from the Honolulu VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since February 2013, and records of acupuncture treatment received by the Veteran.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  

3.  Send to the Veteran a letter requesting that he provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) medical records.  

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

4.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses received are associated with the record, arrange for the Veteran to undergo VA examination, by an appropriate medical professional, for evaluation of his  bilateral plantar fasciitis.  

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the designated individual,  and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner must render all findings pertinent to evaluation of the Veteran's bilateral plantar fasciitis by analogy to pes planus-to particularly include whether the Veteran has (or at some point pertinent to the current, February 2010 claim, has had) marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and/or severe spasm of the tendo achillis on manipulation, or whether the Veteran's condition is or has been  improved by orthopedic shoes and appliances.

In doing so, the examiner should clearly indicate whether it is medically possible to distinguish the symptoms/manifestations of nonservice-connected foot disability (to include bilateral flat feet, diagnosed in October 2011) from symptoms/manifestations of the service-connected bilateral plantar fasciitis.  

The examiner should also clearly indicate whether the claims file reflects any change(s) in the severity of the Veteran's bilateral plantar fasciitis since February 2009 (one year prior to the February 2010 claim for increase); and, if so, the approximate date(s) of any such change(s), and the severity of the disability as of each date.  

In this regard, the examiner should comment on the functional effects of bilateral pes planus on the Veteran's activities of daily living, to include employment.

All examination findings, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

6.  If the Veteran fails to report to the scheduled examination, obtain and associate with the record (a) copy(ies) of correspondence referencing the date and time of the examination-preferably, any notice(s) of examination-sent to him by the pertinent VA medical facility.


7.  To help avoid a future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim for increased ratings, and the claim for a TDIU due to bilateral plantar fasciitis.

If the Veteran fails, without good cause, to report for the scheduled examination, in adjudicating the claims, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate. 

Otherwise, adjudicate each claim in light of all pertinent evidence (to include all evidence added to the record since the last adjudication) and legal authority (to include, with respect to the claim for increased ratings, whether any, or any further, staged rating, pursuant to Hart, is warranted).

9.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford him the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).

